10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 3:19-cv-00153-RCJ-CLB Document 51 Filed 02/04/20 Page 1 of 3

M. CALEB MEYER, Esq.

Nevada Bar No. 13379
CHRISTINA MUNDY-MAMER, Esq.
Nevada Bar No. 13181

MESSNER REEVES LLP

8945 W. Russell Road, Suite 300
Las Vegas, Nevada 89148
Telephone: (702) 363-5100
Facsimile: (702) 363-5101

E-mail: cmeyer@messner.com
cmamer(@messner.com

Attorneys for Defendant
Sysco USA I Inc. and Sysco Corporation

L

"FILED __-__ RECEIVED
ENTERED SERVED ON
COUNSEL/PARTIES OF RECORD

 

 

FEB -§ 2°29

 

 

 

. CLERK US DISTRICT COURT
DISTRICT OF NEVADA

BY: DEPUTY

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA, SOUTHERN DIVISION

HARRY WISEMAN
Plaintiff,
vs.

JACOBS ENTERTAINMENT, INC., a
Delaware Corporation; ROCKY MOUNTAIN
EGGS, INC., a California Corporation; SYSCO
USA I, INC., a Delaware Corporation; DOES 1
through 10, inclusive; and ROE ENTITIES 1
through 10, inclusive,

Defendant.

 

ROCKY MOUNTAIN EGGS, INC.,

Third-Party Plaintiff,
vs.

SHEPHERD & SONS POULTRY FARM,
INC.; SHEPHERD’S PROCESSED
EGGS, INC.,

Third-Party Defendants.

 

Case No. 3:19-cv-00153-RCJ-CBC

STIPULATION AND ORDER TO
EXTEND TIME FOR DEFENDANTS
SYSCO USA I, INC., SYSCO
CORPORATION, SHEPHERD & SONS
POULTRY FARMS, INC. AND
SHEPHERD’S PROCESSED EGGS, INC.
TO FILE THEIR RESPONSIVE
PLEADINGS

(FIRST REQUEST)

 

{03964431 / 1}
Page | of 3

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 3:19-cv-00153-RCJ-CLB Document 51 Filed 02/04/20 Page 2 of 3

SHEPHERD & SONS POULTRY FARM,
INC. and SHEPHERD’S PROCESSED
EGGS, INC.,

Third-Party Plaintiffs,
vs.

SYSCO CORPORATION, SYSCO USA I,
INC: and JACOBS ENTERTAINMENT,
INC.; MOES 1 through 10, inclusive; and
ZOE ENTITIES 1 through 10, inclusive,

Third-Party Defendants.

 

SYSCO USA I, INC.

Cross-Claimant,
vs.
ROCKY MOUNTAIN EGGS, INC.,
SHEPHERD & SONS POULTRY FARM, INC.
NO SHEPHERD’S PROCESSED EGGS,
INC.

Cross-Defendant.

 

 

STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANTS SYSCO USA I,
INC., SYSCO CORPORATION, SHEPHERD & SONS POULTRY FARMS, INC. AND
SHEPHERD’S PROCESSED EGGS, INC. TO FILE THEIR RESPONSIVE PLEADINGS

(FIRST REQUEST)

It is hereby STIPULATED and AGREED to by Defendants SYSCO USA I, INC., SYSCO
CORPORATION, SHEPHERD & SONS POULTRY FARMS, INC., and SHEPHERD’S
PROCESSED EGGS, INC., by and through their respective counsel of record, as follows:

e SYSCO USA I, INC., and SYSCO CORPORATION shall have up to and including
March 6, 2020 to file their responsive pleading to the Third-Party Complaint filed by
SHEPHERD & SONS POULTRY FARMS, INC. and SHEPHERD’S PROCESSED
EGGS, INC on January 13, 2020 (ECF 31); and

 

{03964431 / 1}
Page 2 of 3

 

 
Case 3:19-cv-00153-RCJ-CLB Document 51 Filed 02/04/20 Page 3 of 3

e SHEPHERD & SONS POULTRY FARMS, INC. and SHEPHERD’S PROCESSED
EGGS, INC. shall have up to and including March 6, 2020 to file their responsive
pleading to the Cross-Claims filed by SYSCO USA I, INC. on January 14, 2020 (ECF

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

36),
DATED this a day of February 2020.

DE ‘TT WINSPEAR, LLP

L.

DATED this 4th _ day of February 2020.
MESSNER REEVES LLP

/S/ CHRISTINA MUNDY-MAMER, ESQ
M. CALEB MEYER, Esq.

 

 

 

 

RYANDENNETT, ESQ.

Nevadg Bat No. 5617

3301 N-Baffalo Drive, Suite 195
Las Vegas, Nevada 89129

Attorneys for Defendant

Shepherd & Sons Poultry Farm, Inc.
and Shepherd’s Processed Eggs, Inc.

 

Nevada Bar No. 13379

CHRISTINA MUNDY-MAMER, EsQ.
Nevada Bar No. 13181

MESSNER REEVES LLP

8945 W. Russell Road, Suite 300

Las Vegas, Nevada 89148

Attorneys for Defendant

Sysco USA I, Inc. and Sysco Corporation

 

 

 

 

 

(03964431/1)
Page 3 of 3

 

 
